DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US20180351533, hereinafter Lee).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
Regarding claim 17, Lee discloses an acoustic resonator (100), comprising: a substrate (110); a resonant portion (120) disposed on the substrate, and on which a first electrode (121), a piezoelectric layer (123), and a second electrode (125) are stacked; a protective layer (127) disposed on an upper portion of the resonant portion; a cavity (C) disposed between the first electrode and the substrate; a first hydrophobic layer (130) formed on the protective layer (127); and a second hydrophobic layer (130) formed on at least one inner wall of the cavity.
Regarding claim 18, the hydrophobic layers are formed of a self-assembled monolayer (SAM) material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Klee (US20010028285, hereinafter Klee).
Regarding claim 1, Lee discloses an acoustic resonator (Fig. 2, 100), comprising: a substrate (100); a resonant portion (120) disposed on the substrate, and on which a first electrode (121), a piezoelectric layer (123), and a second electrode (125) are stacked; a protective layer (127) disposed on an upper portion of the resonant portion; and a hydrophobic layer (130) formed on the protective layer.
Lee fails to disclose the protective layer comprising a first protective layer stacked on the second electrode, and a second protective layer stacked on the first protective layer, and wherein a density of the second protective layer is higher than a density of the first protective layer. Klee discloses a resonator comprising protective layers (6, 7) formed on an upper portion of the resonant portion. Protective layer 7 is formed of SiO2 and layer 6 comprises alternating layers formed of SiO2 and AlN or titanium oxide. The protective layers protect the resonating structure from environmental factors thereby extending the life of the resonator. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide multiple protective layers on the upper portion of the resonant portion to protect the electrodes and the resonator from the external environment factors in order to extend the usable life of the device. 
  Regarding claim 2, Lee shows a cavity (c) formed in a lower portion of the resonant portion, and the hydrophobic layer (130) is further formed on an inner wall of the cavity.
Regarding claims 4 and 6, Lee and Klee disclose the first protective layer being formed of one of a silicon oxide-based insulating material and silicon nitride-based insulating material. (Lee, paragraph 92, Klee paragraph 0037)
Regarding claims 5 and 7, Klee discloses the second protective layer is formed of one of an aluminum oxide-based insulating material, an aluminum nitride- based insulating material, a 
Regarding claim 8, Lee and Klee disclose the invention as explained above, but fails to disclose the thickness of the protective layers. It is the Examiner's position that it would have been an obvious design choice to determine the thickness of the protective layers in order to protect the electrodes from external factors such as humidity. 
Regarding claim 9, Lee discloses the hydrophobic layer being formed of a self-assembled monolayer (SAM) forming material. (paragraph 17)
Regarding claim 10, Lee and Klee disclose the invention as explained above, but fails to disclose the thickness of the hydrophobic layer. It is the Examiner's position that it would have been an obvious design choice to determine the thickness of the hydrophobic layers in order to protect the electrodes from external factors such as humidity. 
Regarding claim 11, Lee discloses the hydrophobic layer contains a fluorine (F) component (paragraph 12).
Regarding claim 12, the hydrophobic layer contains fluorocarbon that has a silicon head.  (paragraph 15)
Regarding claim 13, the resonant portion comprises: a center portion; an extension portion that extends outwardly from the center portion; and an insertion layer (170) that is disposed in a lower portion of the piezoelectric layer, and the piezoelectric layer comprises a piezoelectric portion disposed in the center portion, and a bent portion disposed in the extension portion, and configured to extend from the piezoelectric portion to be inclined along a shape of the insertion layer.
Regarding claim 14, Lee discloses a membrane layer (150) disposed on the substrate, and configured to support the resonant portion; and a cavity (C) disposed between the membrane layer and the substrate, wherein the membrane layer comprises a first membrane layer (150) and a second membrane layer (seed layer paragraph 56) disposed between the first membrane layer and the first electrode, and the first membrane layer (AlN, SiO2, Si3N4) is formed of a material having a density that is higher than a density of the second membrane layer (Titanium, see paragraph 55).
Regarding claim 15, the second membrane layer is formed of one of a silicon oxide-based insulating material and a silicon nitride-based insulating material. (see paragraph 54)
Regarding claim 16, Lee discloses the second membrane layer is formed of one of an aluminum oxide-based insulating material. (see paragraph 56)
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described comprising a protective layer formed between the inner wall of the cavity and the hydrophobic layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

March 14, 2022